Citation Nr: 0639303	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James A. Haley Veterans' 
Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on May 24, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) James A. Haley Veterans' Hospital in 
Tampa, Florida, which determined that the veteran was not 
entitled to payment or reimbursement of the costs of medical 
treatment incurred on May 24, 2004 at the Central Florida 
Regional Hospital.  

The appeal is REMANDED to the VA Medical Center.  VA will 
notify the appellant should further action be required.


REMAND

The record reflects that the appellant's claim for payment or 
reimbursement of unauthorized medical expenses, incurred on 
May 24, 2004, at the Central Florida Regional Hospital, was 
denied under 38 U.S.C.A. § 1728 as implemented in the 
provisions of 38 C.F.R. § 17.120 (2006).  However, it does 
not appear that the claim was adjudicated under 38 U.S.C.A. § 
1725 as implemented by the provisions of 38 C.F.R. § 17.1000 
through 17.1008 (2006).  These provisions became effective 
May 29, 2000, six months after the signing of the Veterans 
Millennium Health Care and Benefits Act of 1999, Pub. L. No. 
106-117, Section 111, 113 Stat. 1545 (1999).  

Additionally, the veteran's representative has asserted that 
VA did not comply with procedures contained in the Health 
Care Adjudication Manual M-1 § 22.13. requiring the Chief of 
Medical Administration Service to personally review claims 
for reimbursement or payment, and indicate so on VA Form 10-
583 by completing the appropriate box in item 6 and signing 
item 7.  On remand, VA should ensure that the decision on the 
veteran's claim is rendered in compliance with the 
appropriate procedures contained in Chapter 22 of the Health 
Care Adjudication Manual.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA 
notification in compliance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §3.159, 
including notification of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to payment or 
reimbursement of the cost of private 
hospitalization and medical services 
rendered on May 24, 2004 at the Central 
Florida Regional Hospital, under 38 C.F.R. 
§ 17.120 and §§ 17.1000 thru 17.1008; (2) 
the information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to 
provide, and (4) request that he provide 
any evidence in his possession that 
pertains to the claim.

2.  Then, after any appropriate 
development, readjudicate the claim on 
appeal with consideration of 38 C.F.R. § 
17.120 and §§ 17.1000 through 17.1008.  
Insure compliance with the adjudication 
requirements of the Health Care 
Adjudication Manual M-1 § 22.13.

3.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
sets forth the appropriate laws and 
regulations. They should be afforded a 
reasonable time frame in which to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


